Allowable Subject Matter

Claims 21, 23-27, 29-36 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding this invention of a gas turbine engine relevant prior art Schrantz (US 5,687,572), and Chen(US 2010/0186416) teaches a wall assembly for use in a combustor of a gas turbine engine, the wall assembly comprising: a support shell; a liner panel; and a converging annular grommet mounted between the support shell and the liner panel, wherein the converging annular grommet defines a converging contoured inner wall that is at least one of convex or funnel shaped, the converging contoured inner wall extending from a first grommet end of the converging annular grommet to a second grommet end of the converging annular grommet opposite the first grommet end; wherein the converging contoured inner wall continuously converges from the first grommet end to the second grommet end, where the first grommet end has a first inner periphery and the second grommet end has a second inner periphery, the second inner periphery defining a second cross-sectional area which is smaller than that of a first cross-sectional area defined by the first inner periphery; wherein the converging contoured inner wall defines a contoured converging dilution passage extending through the liner panel and the support shell about an axis (D); wherein a first point (W) on the first inner periphery, a second point (X) on the second inner periphery and a third point (Y) define a triangle; wherein a first line defined between the second point (X) and the third point (Y) is parallel to the axis (D) of the contoured converging dilution passage; 2Application No.: 14/910,827 Docket No.: 1213-26832WOUS wherein the triangle is defined by the first line, a second 
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the converging annular grommet connecting the support shell and the liner panel”; and/or “the second grommet end mounted against a cold side of the liner panel opposite a hot side of the liner panel”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   
 /STEVEN M SUTHERLAND/ Primary Examiner, Art Unit 3741